[Cite as State v. Herrick, 2020-Ohio-6917.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      GEAUGA COUNTY, OHIO


STATE OF OHIO,                                  :      OPINION

                 Plaintiff-Appellee,            :
                                                       CASE NO. 2020-G-0252
        - vs -                                  :

THOMAS G. HERRICK,                              :

                 Defendant-Appellant.           :


Criminal Appeal from the Chardon Municipal Court, Case No. 2015 CRB 00212.

Judgment: Affirmed.


James M. Gillette, City of Chardon Police Prosecutor, PNC Bank Building, 117 South
Street, Suite 208, Chardon, OH 44024; and Dennis M. Coyne, 1428 Hamilton Avenue,
Cleveland, OH 44114 (For Plaintiff-Appellee).

Harvey B. Bruner, Harvey B. Bruner Co., LPA, The Hoyt Block Building, Suite 110, 700
West St. Clair Avenue, Cleveland, OH 44113 (For Defendant-Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Thomas G. Herrick, appeals from the judgment denying his

motion to seal records. We affirm the trial court.

        {¶2}     In March 2015, appellant was charged with vehicular homicide, a first-

degree misdemeanor, in violation of R.C. 2903.06(A)(3); vehicular manslaughter, a

second-degree misdemeanor, in violation of R.C. 2903.06(A)(4); and driving without

reasonable control, a minor misdemeanor, in violation of R.C. 4511.202(A). All three
counts were due to a single incident in which appellant drove his vehicle into a

restaurant. One restaurant patron was killed.

      {¶3}   Appellant pleaded no contest to vehicular manslaughter and failure to

control. The vehicular homicide charge was dismissed. After accepting the plea, the trial

court found appellant guilty of each charge. He was sentenced to one year of probation

and a one-year license suspension for vehicular manslaughter.

      {¶4}   After completing probation, appellant moved to seal the record of his

vehicular manslaughter conviction. After holding an oral hearing, the trial court denied

the motion. Appellant appealed and this court reversed the trial court and remanded the

matter for further proceedings. State v. Herrick, 11th Dist. Geauga No. 2018-G-0161,

2019-Ohio-5047.    In doing so, this court determined appellant was an eligible offender

and the trial court was ordered to consider the substantive merits of his application

applying the applicable statutory procedures.

      {¶5}   The trial court held a hearing at which appellant and his counsel were

present. The state was not present at the hearing, but the trial judge stated she had a

written “recommendation” from the prosecutor’s office. After the hearing, the trial court

denied appellant’s application. This appeal follows.

      {¶6}   Appellant’s assignment of error provides:

      {¶7}   “Whether the trial court abused its discretion when it denied appellant’s

motion to seal based solely upon the nature of the offense.”

      {¶8}   “Generally, we review a trial court’s decision to deny an application to seal

a record of conviction for an abuse of discretion.” State v. Talameh, 11th Dist. Portage

No. 2011-P-0074, 2012-Ohio-4205, ¶20.




                                           2
       {¶9}    R.C. 2953.32(A) allows “an eligible offender” to “apply to the sentencing

court * * * for the sealing of the conviction record * * * at the expiration of one year after

the offender’s final discharge if convicted of a misdemeanor.” The expungement or

sealing of the record is “an act of grace created by the state,” and is “a privilege, not a

right.” State v. Simon, 87 Ohio St.3d 531, 533 (2000), quoting State v. Hamilton, 75

Ohio St.3d 636, 639 (1996). While R.C. 2953.32 “provides for an emphasis on the

individual’s interest in having the record sealed,” it “acknowledges that the public’s

interest in being able to review the record is a relevant, legitimate governmental need

under the statute.” Talameh, supra, at ¶19.

       {¶10} R.C.      2953.32   governs     sealing   records   of   conviction,   and R.C.

2953.32(C)(1) states that “[t]he court shall do each of the following:

       {¶11} (a) Determine whether the applicant is an eligible offender * * *.

       {¶12} (b) Determine whether criminal proceedings are pending against the

applicant;

       {¶13} (c) If the applicant is an eligible offender who applies pursuant to division

(A)(1) of this section, determine whether the applicant has been rehabilitated to the

satisfaction of the court;

       {¶14} (d) If the prosecutor has filed an objection in accordance with division (B)

of this section, consider the reasons against granting the application specified by the

prosecutor in the objection;

       {¶15} (e) Weigh the interests of the applicant in having the records pertaining to

the applicant’s conviction or bail forfeiture sealed against the legitimate needs, if any, of

the government to maintain those records.”




                                              3
      {¶16} Appellant contends the trial court abused its discretion when it denied his

application to seal the underlying record solely upon the nature of the offense.        In

support, he cites this court’s decision in State v. M.J., 11th Dist. Ashtabula No. 2018-A-

0046, 2019-Ohio-1420. In M.J., the state objected to the appellant’s application to seal

his record. The state’s objections to sealing the record were premised solely upon the

facts and circumstances of the case and the appellant's use of a deadly weapon. At the

hearing, the state recounted the facts that led to the charge and contended that, based

upon these points, the application should be denied. The trial court determined the

appellant’s interests in sealing the record were outweighed by the state’s legitimate

needs in keeping the record public.    In reversing the trial court’s judgment, this court

observed:

      {¶17} By arguing the severity of the circumstances of the crime justifies
            denying the motion, the state is essentially arguing that, based
            upon the charge, appellant should be ineligible. Because appellant
            was appropriately deemed an eligible offender, the state, rather
            than articulating a legitimate need to keep the record public, is
            implicitly attempting to negate appellant’s eligibility. In other words,
            to establish a need, the state is required to set forth a legitimate
            basis other than the circumstances and nature of the crime to
            provide the court with the necessary evidence to conduct the
            weighing process. The state failed to do so and, as such, the trial
            court had insufficient evidence to conduct the weighing exercise
            required by R.C. 2953.32(C)(1)(e). Because the state did not set
            forth a legitimate need independent of the offense itself (which does
            not establish such a need), the trial court abused its discretion in
            denying appellant’s application. (Emphasis sic.) M.J., supra, at ¶23.

      {¶18} Moreover, in M.J., the court possessed specific evidence that unless the

appellant’s record was sealed, he would be prevented from engaging in his chosen

employment; that is, he was required to have certain security clearances to enter

particular job sites which he would be unable to obtain if his record remained public. Id.




                                            4
at ¶16-17. These facts, submitted by the appellant, demonstrated specific reasons that

militated in favor of sealing the record which outweighed any purported governmental

interest in maintaining them public. This case is distinguishable from M.J.

       {¶19} Here, we do not know the nature of the state’s objection because the

written “recommendation” was not made part of the record and the prosecutor did not

appear at the hearing. No objection was leveled, however, to the trial court’s procedure

in considering the writing. In this respect, we cannot comment on the sufficiency of the

state’s objection.

       {¶20} That said, we acknowledge the trial court noted one victim was killed as a

result of appellant’s criminal conduct. As a result, the court relied, in part, on the nature

of the offense. Still, the trial court inquired into whether appellant was applying for a job

or applying for entrance into school, to which defense counsel responded in the

negative. The court also asked defense counsel whether anyone was checking or had

sought to check appellant’s record. Counsel again replied in the negative. In support of

the application, defense counsel essentially stated appellant is 83 years old and, other

than the instant conviction, had led and was living a law-abiding life. Although counsel’s

points merit consideration, we fail to see how the trial court erred in denying appellant’s

application.

       {¶21} The legislative purpose of R.C. 2953.52 is to spare the applicant the

economic, social, and legal consequences that accompany disclosure of these records.

Pepper Pike v. Doe, 66 Ohio St.2d 374, 378 (1981). “The applicant’s legitimate privacy

interests, however, must be conscientiously weighed against the public’s right of

access.” State ex rel. Cincinnati Enquirer v. Winkler, 149 Ohio App.3d 350, 2002-Ohio-




                                             5
4803, ¶23 (1st Dist.)    Appellant failed to identify any particular negative economic,

social, or legal consequences of maintaining the public record.      He further did not

specifically identify how his privacy interests outweigh the public’s right to access the

records. Under the facts and circumstances, therefore, we conclude the trial court did

not abuse its discretion in concluding, in light of the surrounding circumstances, the

governmental interest in maintaining the records as public outweigh appellant’s interest

in having them sealed.

      {¶22} Appellant’s assignment of error lacks merit.

      {¶23} For the reasons discussed in this opinion, the judgment of the Chardon

Municipal Court is affirmed.



TIMOTHY P. CANNON, P.J., concurs,

THOMAS R. WRIGHT, J., concurs in judgment only.




                                           6